DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s arguments and request for continued examination of 15/619,657 (06/12/17) filed on 08/17/20.
Allowable Subject Matter
Claims 10, 12 - 15, 17, 19, 22 - 26 and 29 are allowed, subject to the examiner’s amendment described below.
The restriction requirement, as set forth in the Office action mailed on 10/22/19, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Authorization for this examiner’s amendment was given in an interview with Daniel M. Cohn, Reg. No. 65,194 and Michael Kahn, Reg. No. 53,085 on Tuesday, February 9, 2021.
EXAMINER’S AMENDMENT
The application has been amended as follows:  Please amend claims 10, 13, 17, 22, 23, 24.  Please cancel claims 16, 18, 20, 21, 27, 28.  Please add new claim 29.
10 (Currently Amended). An electronic device, comprising: 
an unmanned aircraft, the unmanned aircraft comprising:
a processor; 
a memory coupled to the processor; 
one or more environmental sensors including a temperature sensor that captures ambient air temperature;
		a set of calipers disposed on an underside of the unmanned aircraft, configured and disposed to secure a package;
a digital camera disposed on the underside of the unmanned aircraft, and coupled to the processor; wherein the memory contains instructions, that when executed by the processor, perform steps of: 
delivering the package from a sender to a recipient via the unmanned aircraft by releasing the package from the set of calipers;
creating a temporally continuous video by:
			starting a video recording session with the digital camera prior to said releasing the package from the set of calipers of the unmanned aircraft; 
			stopping the video recording session after releasing the package from the set of calipers of the unmanned aircraft, wherein the video recording session records said set of calipers of the unmanned aircraft;
			saving the video recording session as a file;
adding metadata to the file, wherein the metadata includes a digital signature for the file, and the ambient air temperature; 
compositing a watermark onto the temporally continuous video, wherein the watermark includes a translucent pattern on a portion of the temporally continuous video;
sending the file to a video server; and 
wherein the video server uses the digital signature included in the metadata to authenticate the file, and sends 

13 (Currently Amended). The electronic device of claim 10, wherein the unmanned aircraft further comprises a geolocation receiver, and wherein the memory further contains instructions, that when executed by the processor, perform steps of receiving a geographic location for the temporally continuous video from the geolocation receiver. 
16 (Canceled). 

17 (Currently Amended). A non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of an unmanned aircraft, to cause the unmanned aircraft to perform steps of: 
delivering the package from a sender to a recipient via the unmanned aircraft by releasing the package from a set of calipers disposed on an underside of the unmanned aircraft;
creating a temporally continuous video by:
			starting a video recording session from a digital camera disposed on the underside of the unmanned aircraft prior to said releasing [[a]] the package from the set of calipers of the unmanned aircraft;
			stopping the video recording session after releasing the package from the set of calipers of the unmanned aircraft
			saving the video recording session as a file;
adding metadata to the file, wherein the metadata includes a digital signature for the file, and an ambient air temperature captured by a temperature sensor included in one or more environmental sensors of the unmanned aircraft; 
compositing a watermark onto the temporally continuous video, wherein the watermark includes a translucent pattern on a portion of the temporally continuous video;
sending the file to a video server; and 
wherein the video server uses the digital signature included in the metadata to authenticate the file, and sends 

18. (Canceled)

20 (Canceled).

21 (Canceled).

22 (Currently Amended). The method of claim 29, wherein the metadata includes a title. 
23 (Currently Amended). The method of claim 29, wherein the metadata includes a date. 24 (Currently Amended). The method of claim 29, wherein the metadata includes a geographic location. 
27 (Canceled). 
28 (Canceled). 

29 (New).  A computer-implemented method for recording a delivery of a package by an unmanned aircraft, comprising:

creating, by the processor of the unmanned aircraft, a temporally continuous video by:
			starting, by the processor of the unmanned aircraft, a video recording session with the digital camera prior to said releasing the package from the set of calipers of the unmanned aircraft; 
			stopping, by the processor of the unmanned aircraft, the video recording session after said releasing the package from the set of calipers of the unmanned aircraft, wherein the video recording session records said releasing the package from the set of calipers of the unmanned aircraft;
			saving, by the processor of the unmanned aircraft, the video recording session as a file;
adding, by the processor of the unmanned aircraft, metadata to the file, wherein the metadata includes a digital signature for the file, and an ambient air temperature captured by a temperature sensor included in one or more environmental sensors of the unmanned aircraft; 
compositing, by the processor of the unmanned aircraft, a watermark onto the temporally continuous video, wherein the watermark includes a translucent pattern on a portion of the temporally continuous video;
sending, by the processor of the unmanned aircraft, the file to a video server; and 
wherein the video server uses the digital signature included in the metadata to authenticate the file, and wherein the video server sends to the sender and the recipient, a uniform resource locator (URL) corresponding to a storage location of the temporally continuous video on the video server, thereby providing an authenticated record of delivery to both the sender and the recipient.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Please refer to the prosecution history of the instant application.  In particular, applicant’s remarks (08/17/20) on pgs. 7 - 9 which discusses why the claimed invention is “significantly more” in light of Alice 101.
Furthermore, the claimed invention provides a “practical application”.  First, the “unmanned aircraft” claimed is a particular machine having particular components including “a set of calipers” from which the package delivered is released; “one or more environmental sensors” capturing environmental conditions (e.g., ambient air temperature0; and a “digital camera” via which the temporally continuous video is created.  Second, the technical environment in which the claimed invention operates is more than a drafting effort.  The claimed “unmanned aircraft” sends the temporally continuous video/ the file of the video recording session to a separate device (i.e., “video server”) and what the separate device (i.e., “video server”) sends to the sender and recipient is a Uniform Resource Locator (URL) corresponding to a storage location of the temporally continuous video/ the file of the video recording session on the separate device (i.e., “video server”).   Engagement between the two devices (i.e., “unmanned aircraft”, “video server”) is an important aspect of the fraud prevention, authentication measures undertaken by the claimed invention.
Please refer to the prosecution history of the instant application.  In particular, the applicant’s remarks (08/17/20), pgs. 10  - 15 which distinguish the instant claimed invention from the closest prior art references listed below.
Heier, US Pub. No. 2008/0218591; 
Hofmann, US Pat. No. 9,992,470; 
Sullivan, US Pat. No. 7,304,662;
Torii, US Pub. No. 2019/0019141; 
Hall, US Pub. No. 2018/0270785;
King, US Pub. No. 2011/0043652.
Schloter, US Pub. No. 2013/0201307.
Furthermore, prior art reference Studnicka, US Pub. No. 2017/0286892, although relevant to the claimed invention in some respects fails to explicitly disclose or otherwise render obvious all the attributes required of the claimed invention.  Studnicka discloses an Unmanned Aerial Vehicle Delivery (UAV) system that records video evidence of package delivery (e.g., release from the UAV), sending the evidence to a server for storage and sending the evidence to the recipient and/ or merchant as part of a delivery confirmation.  Studnicka fails to explicitly disclose the video as an authentication record of the package delivery that incorporates metadata (e.g., digital signature, environmental conditions (e.g., ambient air temperature)), a watermark and is sent as a URL from the video server to both the sender and recipient.
The examiner incorporates the applicant’s remarks by reference as reasons for allowance of claims 10, 12 - 15, 17, 19, 22 - 26 and 29.
With respect to the non patent literature reference listed below:
“Embedded Video Processing and Data Acquisition for Unmanned Aerial Vehicle,” by Vrunal Mhatre; Suddhesh Chavan; Aaron Samuel; Akshay Patil; Ashish Chittimilla; and Naveen Kumar.  2015 International Conference on Computers, Communications, and Systems.  (hereinafter Mhatre)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and relates to package delivery with unmanned aerial vehicles (uav)/ drones with or without video record.
US 20180330323 A1
US 20180218310 A1
US 20180204178 A1
US 20180111683 A1
US 20180090014 A1
US 20180059659 A1
US 20180016027 A1
US 20180005183 A1
US 20170372259 A1
US 20170323257 A1
US 20170323256 A1
US 20170320572 A1
US 20170300855 A1

US 20170293884 A1
US 20170286892 A1
US 20170262789 A1
US 20170253335 A1
US 20170228692 A1
US 20170228690 A1
US 20170203857 A1
US 20170091711 A1
US 20170091710 A1
US 20170090484 A1
US 20160068265 A1
US 20160068264 A1
US 20160033966 A1
US 20160012393 A1
US 20150332206 A1
US 20150317596 A1
US 20150248640 A1
US 20140254896 A1
US 10029787 B1
US 9741010 B1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186.  The examiner can normally be reached on Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3692